Appellant was convicted for offering a bribe to a county commissioner of Motley County. It appears from the record that the Commissioners' Court had in contemplation the building of a court house for said county, but that they had not determined to do so. Appellant, being aware that this matter was pending, or would be brought before the court, is charged with offering to bribe one Cook, a county commissioner, to vote for the building of said court house. The indictment is complained of by appellant in motion to quash the same. We have carefully read the indictment, and compared it with the statute defining this offense. We believe it to be good. It is objected to because it does not allege that the appellant offered to bribe Cook to do or omit to do an act in violation of his duty as an officer. This is not necessary. The offense is complete if he offered to bribe the commissioner to vote a certain way on a matter upon which by law he was called upon to vote. The first paragraph of the article defining this offense settles this proposition. Under the second, matters or acts may be done in violation of his duty. In such cases it is proper for the indictment to set them out, but not in this case. To condense, the question was pending before the Commissioners' Court of Motley County as to whether or not they should build a court house for said county. A. offers to bribe one of the commissioners to vote for the building of the house. A. is guilty of offering to bribe an officer, as defined by Article 120, Penal Code. He would be guilty whether it would be for the benefit of said county or not, or whether it would be the duty of said officer to so vote or not. We have examined the other objections to the indictment, but do not believe them well taken. The indictment is sufficient. The special charge requested was not the law of this case, and the court did not err in refusing to submit it. The testimony objected to in the sixth assignment of error was clearly admissible. The written contract was very powerful evidence in support of the charge that he offered to give him $1000. The writing and the verbal propositions all went to prove an offer to bribe, and the rule that you cannot contradict a written instrument does not apply in such a case. It was not necessary, in order to show that Cook was a commissioner, to introduce the record of his election and qualification. Whether or not Cook suggested bribery to the defendant makes no difference in this case. Cook may have been perfectly willing to be bribed, and yet the defendant would be guilty of offering the bribe. We have examined carefully the brief and argument of appellant, and find no error in this record *Page 149 
which justifies a reversal of the judgment. If Cook was to be believed, it was a clear, unquestionable case of an offer to bribe. The horse figures in this case as candy, soda water and nuts have figured for a hundred years in the unlawful selling of whiskey. It was a myth. The judgment is affirmed.
Affirmed.